                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 UNITED STATES OF AMERICA                        :          CRIMINAL ACTION
                                                 :
                       v.                        :
                                                 :
 ROMEL ANTHONY                                   :          No. 15-180-14
 A/K/A “DAME”                                    :
                                                 :


                                          ORDER

       AND NOW, this 13th day of December, 2018, upon consideration of Defendant Romel

Anthony’s “Motion for Acquittal Pursuant to Federal Rule of Criminal Procedure 29(c)” (ECF No.

1428) and “Motion for a New Trial Pursuant to Federal Rule of Criminal Procedure 33” (ECF No.

1435), and the respective responses thereto, and for the reasons set forth in this Court’s

accompanying Memorandum Opinion, it is hereby ORDERED that these motions are DENIED.



                                                     BY THE COURT:


                                                     /s/ Mitchell S. Goldberg


                                                     MITCHELL S. GOLDBERG, J.
